                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

PATRICIA WALKER-SWINTON                                                               PLAINTIFF

V.                              CASE NO. 4:18-CV-886 (KGB)

PHILANDER SMITH COLLEGE;
DR. RODERICK SMOTHERS; and
DR. ZOLLIE STEVENSON                                                             DEFENDANTS

             RESPONSE IN OPPOSITION TO MOTION TO QUASH SUBPOENAS,
                   OR ALTERNATIVELY, FOR PROTECTIVE ORDER

        Comes now Plaintiff, Patricia Walker-Swinton , by and through her attorney,

Teresa Bloodman and responds in opposition to Defendant Philander Smith

College’s Motion to Quash Subpoenas, or Alternatively, for Protective Order, and

states as follows:

        1.      Plaintiff admits this Court’s Amended Final Scheduling Order was filed May 30,
2020.

        2.     On May 28, 2020, Defendant Dr. Zollie Stevenson’s deposition was continued from

an earlier date due to technical difficulties. During the deposition of Dr. Zollie Stevenson he

disclosed that certain documents – discovery- was in the possession of specific departments with

certain individuals. (See Deposition of Dr. Zollie Stevenson, Plaintiff’s Ex. 3, 4 ) As a result, on

June 3, 2020, Plaintiff’s counsel emailed defendants’ counsel copies of subpoenas to be served.

(Plaintiff’s Ex. 1) The named Philander Smith College departments and or employees identified

by defendant Zollie Stevenson during his deposition as having certain discovery in their possession

were—Yolanda Watson, Brenda Martin, Brian Clay, Bertha Owens, and Dr. Lois Sheer—the

subpoenas sought to command the production of a cumulative 71 documents.;


                                                 1
          3.    Defendants had reasonable opportunity to produce subponeaed documents that on

May 28, 2020, the defendant Dr. Zollie Stevenson testified under oath as existing and advised

where the specific documents were located, and advised that Plaintiff can get then from the specific

locations. (See Stevenson’s Deposition, Ex. 4) Further, Defendants’ counsel Witherspoon was

advised during Stevenson’s deposition that same would be subpoenaed and she did not object..

(See Stevenson’s Deposition, Ex. 4) Therefore, for Defendants’ counsel Witherspoon to file a

motion to quash the specific documents which were announced for the first time as existing, by

defendant Stevenson, during his deposition, is fallacious (See Stevenson’s Deposition, Ex. 4),

Moreover, the subponead discovery has never been provided by the defendants or their counsel.

within the motion to quash subponeas.

          4.    Plaintiff complied with Rule 45 Rule 45 of the Federal Rules of Civil Procedure.

Plaintiff counsel served Defendants’ counsel a copy of each subpoena prior to service. FED. R.

CIV. P. 45(a)(4). (See Plaintiff’s, Ex 1) It is undeniable that Notice was given prior to service.

          5.     Plaintiff denies that On June 4, 2020, undersigned counsel transmitted its request

that Plaintiff withdraw her Subpoenas, along with its preliminary written objections. (Plaintiff’s

Ex. 10)

     6.        Defendants’ counsel did not seek to resolve this matter without the necessity of the

Court’s participation

   7. Where the subpoena “fails to allow a reasonable time to comply,” Rule 45 is clear: “the

court must quash or modify [the] subpoena[.]” FED. R. CIV. P. 45(d)(3)(A)(i).

   8. Plaintiff provided proper preservice notice, and the Subpoenas do not seek to impose an




                                                 2
undue burden on the College without affording a reasonable time to comply and produce

documents which defendant Stevenson has asserted exists yet has not been produced — the Court

should not sanction Plaintiff or the undersigned. Plaintiff has complied with Rule 45.

    9. Defendants have violated Rule 26 and the existing Protective Order by not providing

discovery in this matter.

    10. Plaintiff requests that the motion to quash be denied. In the alternative, Plaintiff is

unopposed to a protective order, in the event the Court would prefer to enter a protective order as

to allow Plaintiff to receive discovery. Sanctions are not appropriate against Plaintiff and

undersigned.

    11. Plaintiff’s Brief in Support of Opposition to Motion to Quash and Exhibits consisting of

Excerpts from Depositions are attached and filed therein.

       WHEREFORE, Plaintiff, respectfully requests that the Court deny the motion to quash

each subpoena or alternatively enter a protective order. Plaintiff and undersigned have not violated

any rules and should not be sanctioned, and grant all other just and proper relief that the Court

deems appropriate.

                                               Respectfully submitted,


                                              Teresa Bloodman #200505
                                              Attorney for Plaintiff
                                              P.O. Box 13641
                                              Maumelle, AR 72113
                                              (870)    550-1940      Direct
                                              teresabloodman@yahoo.com




                                                  3
